The quitclaim deed of the bank to George E. Jewell conveyed to him the title of the bank in the premises, which was that of a mortgagee in possession for the purpose of foreclosure; and by his continued possession under the deed the foreclosure became complete. Green v. Currier,63 N.H. 563, 564. The only objection made to the sufficiency of the foreclosure is the claimed incapacity of the quitclaim deed to convey the bank's interest. The authorities are against the contention. Hinds v. Ballou, 44 N.H. 619; *Page 154 
Lamprey v. Nudd, 29 N.H. 299; Thorndike v. Norris, 24 N.H. 454, 460.
The defendants therefore can acquire no interest in the property by attachment and levy against the heirs of the original mortgagor.
Case discharged.
PLUMMER, J., was absent: the others concurred.